Judgment, Supreme Court, New York County (Rose Rubin, J.), rendered May 16, 1991, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree and sentencing him as a second violent felony offender, to concurrent terms of 4 to 8 years and lli to 3 years, respectively, unanimously affirmed.
The evidence at trial that undercover police officers observed the codefendant pick the victim’s pocket after which defendant shoved the victim to prevent pursuit was sufficient to establish the element of force under Penal Law § 160.00 (1) (see, People v Tellis, 156 AD2d 260, lv denied 76 NY2d 743). Defendant failed to demonstrate that a missing witness charge was warranted and, in any event, waived whatever right he may have had by failing to make a timely request therefor (see, People v Gonzalez, 68 NY2d 424, 427-428). Defendant’s remaining claims are unpreserved and without merit. The court’s oral exchange with the foreperson, who indicated that a verdict could be rendered if the jury were to briefly resume deliberations, was not error, involving as it did only a ministerial matter that had no substantative impact on deliberations, and did not prevent defense counsel from participating meaningfully, at trial (People v Backus, 184 AD2d 231, lv denied 80 NY2d 926). Concur—Murphy, P. J., Milonas, Ellerin, Ross and Kassal, JJ.